DETAILED ACTION
Election/Restrictions
Claims 1, 3, 8, 10, 15, and 17 are allowable. Claims 5-7, 12-14, and 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the inventions of species A and B, as set forth in the Office action mailed on 8/9/2019, is hereby withdrawn and claims 5-7, 12-14, and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iulia M. Graf, Ph.D (Reg. No. 73,048) on 3/9/2022.

The application has been amended as follows: 
Please amend the claims filed 2/17/2022 as shown below:

1. (Currently Amended) A method comprising: 
receiving, by a blockchain node of a blockchain network, historical data indicating fluctuations of a resource value, and an industry pricing standard related to the resource value; 
providing, by the blockchain node, the historical data as input to a machine learning algorithm; 
determining, by the blockchain node using the machine learning algorithm and the historical data, 
generating, by the blockchain node, evaluation logic associated with the one or more parameters based on the projected change of the resource value;
compiling, by the blockchain node, a resource value evaluation smart contract comprising the evaluation logic;
the one or more parameters related to the resource value of a movable property originally established at a first time point, wherein the blockchain network is a consortium blockchain network, and wherein the one or more parameters comprise one or more of weight, temperature, humidity, storage duration related to the resource value; 
triggering, by the blockchain node, execution of [[a]] the resource value evaluation smart contract based on the one or more parameters received from the Internet of Things sensor node
determining, by the blockchain node executing the resource value evaluation smart contract, that at least one of the one or more parameters exceeds a predetermined threshold value or a predetermined threshold range based on the evaluation logic; 
determining, by the blockchain node executing the resource value evaluation smart contract, an updated resource value of the movable property at a second time point using the resource value established at the first time point based on the projected change of the resource value within the time period, wherein determining is according to the evaluation logic and the at least one of the weight, the temperature, the humidity, or the storage duration that exceeds the predetermined threshold value or the predetermined threshold range; and

performing, by the blockchain node, [[the]] service processing of the updated resource value determined at the second time point by executing a second smart contract and , using the second smart contract, a term for an unissued loan to control a risk associated with the updated resource value determined at the second time point.

2.	(Cancelled) 

3.	(Previously Presented) The method of claim 1, further comprising:
performing, by the blockchain node, a transaction involving the updated resource value.

4.	(Cancelled) 

5.	(Currently Amended) The method of claim 1, further comprising:
refining the evaluation logic by performing machine learning training based on, at least in part, the historical data indicating fluctuations of the resource value, and an industry pricing standard related to the resource value such that when the one or more parameters has subsequently exceeded the predetermined threshold value or the predetermined threshold range, the updated resource value is calculated according to the evaluation logic that has been refined.


performing a decision tree method to search a tree structure that comprises:
one or more internal nodes each representing determining an attribute;
one or branches each representing an output of a determination result of the attribute; 
one or more leaf nodes each representing one classification result of the attribute; and
wherein each branch connects at least one internal node to at least one leaf node.

7.	(Currently Amended) The method of claim 5, further comprising:
releasing, on the blockchain network, the resource value evaluation smart contract comprising the evaluation logic that has been refined. 

8. 	(Currently Amended) A non-transitory computer-readable medium storing one or more instructions that, when executed by at least one programmable processor of a blockchain node of a blockchain network, cause the at least one programmable processor to perform operations comprising: 
receiving
providing; 
determining, using the machine learning algorithm and the historical data, 
generating evaluation logic associated with the one or more parameters based on the projected change of the resource value;
compiling a resource value evaluation smart contract comprising the evaluation logic;
receiving, the one or more parameters related to the resource value of a movable property originally established at a first time point, wherein the blockchain network is a consortium blockchain network, and wherein the one or more parameters comprise one or more of weight, temperature, humidity, storage duration related to the resource value; 
triggeringthe resource value evaluation smart contract, based on the one or more parameters received from the Internet of Things sensor node
determining, by executing the resource value evaluation smart contract, that at least one of the one or more parameters based on the evaluation logic; 
determining, by executing the resource value evaluation smart contract, an updated resource value of the movable property at a second time point using the resource value established at the first time point based on the projected change of the resource value within the time period, wherein determining is according to the evaluation logic and the at least one of the weight, the temperature, the humidity, or the storage duration that exceeds the predetermined threshold value or the predetermined threshold range; and 

performing, by the blockchain node, [[the]] service processing of the updated resource value determined at the second time point by executing a second smart contract and , using the second smart contract, a term for an unissued loan to control a risk associated with the updated resource value determined at the second time point.

9.	(Cancelled) 

10.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the operations further comprise: 


11.	(Cancelled) 

12.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the operations further comprise: 
refining the evaluation logic by performing machine learning training based on, at least in part, the historical data indicating fluctuations of the resource value, and an industry pricing standard related to the resource value such that when the one or more parameters has subsequently exceeded the predetermined threshold value or the predetermined threshold range, the updated resource value is calculated according to the evaluation logic that has been refined.

13.	(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein performing machine learning training comprises: 
performing a decision tree method to search a tree structure that comprises: 
one or more internal nodes each representing determining an attribute; 
one or branches each representing an output of a determination result of the attribute; and
one or more leaf nodes each representing one classification result of the attribute, wherein each branch connects at least one internal node to at least one leaf node.

14.	(Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the operations further comprise: 
releasing, on the blockchain network, the resource value evaluation smart contract comprising the evaluation logic that has been refined.

one or more programmable processors of a blockchain node of a blockchain network; and 
a non-transitory machine-readable media storing one or more instructions that, when executed by the one or more programmable processors, cause the one or more programmable processors to perform one or more operations comprising: 
receiving
providing, 
determining, using the machine learning algorithm and the historical data, 
generating evaluation logic associated with the one or more parameters based on the projected change of the resource value,
compiling a resource value evaluation smart contract comprising the evaluation logic,
the one or more parameters related to the resource value of a movable property originally established at a first time point, wherein the blockchain network is a consortium blockchain network, and wherein the one or more parameters comprise one or more of weight, temperature, humidity, storage duration related to the resource value, 
triggeringthe resource value evaluation smart contract based on the one or more parameters received from the Internet of Things sensor node, 
determining, by executing the resource value evaluation smart contract, that at least one of the one or more parameters exceeds a predetermined threshold value or a predetermined threshold range based on the evaluation logic, 
determining, by executing the resource value evaluation smart contract and

performing, by the blockchain node, [[the]] service processing of the updated resource value determined at the second time point by executing a second smart contract and, , using the second smart contract, a term for an unissued loan to control a risk associated with the updated resource value determined at the second time point.

16.	(Cancelled).

17.	(Previously Presented) The system of claim 15, wherein the operations further comprise: 
performing, by the blockchain node, a transaction involving the updated resource value.

18.	(Cancelled) 

19.	(Currently Amended) The system of claim 15, wherein the operations further comprise: 
refining the evaluation logic by performing machine learning training based on, at least in part, the historical data indicating fluctuations of the resource value, and an industry pricing standard related to the resource value such that when the one or more parameters has subsequently exceeded the predetermined threshold value or the predetermined threshold range, the 

20.	(Previously Presented) The system of claim 19, wherein performing machine learning training comprises: 
performing a decision tree method to search a tree structure that comprises:
one or more internal nodes each representing determining an attribute;
one or branches each representing an output of a determination result of the attribute; and
one or more leaf nodes each representing one classification result of the attribute, wherein each branch connects at least one internal node to at least one leaf node.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are directed to using a machine learning algorithm to generate a smart contract comprising evaluation logic for detecting a change in a resource value, and executing a second smart contract to perform service processing based on the updated resource value. The claims first involve generating the evaluation logic and resource value evaluation smart contract by receiving historical data indicating fluctuations of a resource value, and an industry pricing standard related to the resource value, providing the historical data as input to a machine learning algorithm, determining using the machine learning algorithm and the historical data a projected change of the resource value, as a perishable good, within a time period, then generating evaluation 
The closest prior art of Voorhees, et al. (US 2018/0218176) (“Voorhees”) discloses receiving, by a blockchain node of a blockchain network, one or more parameters related to the resource value of a property originally established at a first time point, wherein the blockchain network is a consortium blockchain network 
However, the prior art does not disclose, neither singly nor in combination, the use of a machine learning algorithm using historical data to generate evaluation logic and compile a resource value evaluation smart contract based on the evaluation logic, which is then executed to determine an updated resource value based on determining that a parameter exceeds a predetermined threshold, and the subsequent use of a second smart contract to perform service processing of the updated resource value. Specifically, these functions are performed in the steps of providing the historical data as input to a machine learning algorithm, determining using the machine learning algorithm and the historical data a projected change of the resource value, as a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685